  Case 19-22837              Doc 29         Filed 10/03/19 Entered 10/03/19 14:09:30                                  Desc Main
                                               Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: JOHN W BURKE JR                                             ) Case No. 19 B 22837
     PATRICIA A LEAF BURKE                                      )
                                                        Debtors ) Chapter 13
                                                                )
                                                                ) Judge: JACK B SCHMETTERER

                                                     NOTICE OF MOTION

    JOHN W BURKE JR                                                                 CUTLER & ASSOC
    PATRICIA A LEAF BURKE                                                           via Clerk's ECF noticing procedures
    2177 QUEENSBURG LANE
    PALATINE, IL 60074

    Please take notice that on November 06, 2019 at 11:00 am my designee or I will appear before the
    Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
    present the motion set forth below.

    I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
    named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October
    03, 2019.

                                                                                     /s/ Tom Vaughn

                           TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

    Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
    support thereof states:

    1. On August 13, 2019 the Debtors filed a petition and plan under Chapter 13 of Title 11 U.S.C.

    2. That the above-captioned plan has not yet been confirmed.


    3. That the Debtors has caused unreasonable delay that is prejudicial to creditors by failing to:

    Amend Plan as follows: Provide for surrender of property to St. Johan Alpenland in Part 3.5 instead of 3.2
    and provide for the claims listed in 3.3 to instead be listed in 3.1 and add 5.25% interest to unsecured
    creditors due to equity in real estate and amend Schedule A to list property in Texas and Schedule D to
    provide address for Heritage Manor.




    WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
    to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
    TOM VAUGHN
    CHAPTER 13 TRUSTEE
    55 E. Monroe Street, Suite 3850
    Chicago, IL 60603
    (312) 294-5900
